from an order of the Supreme Court, Oneida County (John W. Grow, J.), entered May 16, 2007 in a personal injury action. The order denied that part of the motion of defendants for summary judgment dismissing the Labor Law § 241 (6) causes of action.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties and filed September 3, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Centra, J.P., Lunn, Peradotto, Green and Pine, JJ.